EXHIBIT 10.27 Portions of this Exhibit 10.27 have been omitted based upon a request for confidential treatment. This Exhibit 10.27, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. SPECIAL BUSINESS PROVISIONS between THE BOEING COMPANY and TITANIUM METALS CORPORATION SBP – *dated 01-01-2011 TABLE OF CONTENTS TITLE PAGE TABLE OF CONTENTS AMENDMENT PAGE RECITAL PAGE 1.0 DEFINITIONS 8 2.0 CONTRACT FORMATION 9 2.1 Order 9 2.2 Entire Agreement 9 2.3 Incorporated by Reference 9 2.4 Order of Precedence 10 2.5 Survival 10 2.6 Electronic Commerce (“E-Comm”) 10 3.0 PERIOD OF PERFORMANCE AND PRICES 10 3.1 Performance 10 3.1.1 Period of Performance 10 3.1.2 Option to Extend 11 3.2 Pricing 11 3.2.1 Product Pricing 11 3.2.2 Manufacturing Configuration 11 3.2.3 Packaging 12 3.2.4 Local Transportation Devices 12 3.3 Subject Matter of Sale 12 3.4 Type Design and Type Certification Data Development and Protection 12 3.5 Reserved 13 3.6 Export Compliance 13 3.6.1 Commercial/Defense Item Representation 13 3.6.2 Other Military Program Requirements 13 4.0 GOVERNING QUALITY ASSURANCE REQUIREMENTS 14 5.0 APPLICABLE LAW 15 6.0 PRODUCT SUPPORT AND ASSURANCE 15 6.1 Warranty 15 6.2 Integrated Materials Management (IMM) Program 16 7.0 PAYMENT 16 7.1 Recurring Price 16 7.2 Nonrecurring Price/Special Charges 17 7.3 Payment Method 17 7.4 Payment Errors 17 7.5 Spare Parts 17 Table of Contents 2 8.0 SCHEDULE ACCELERATION/DECELERATION 17 9.0 NOTICES 17 9.1 Addresses 17 10.0 OBLIGATION TO PURCHASE AND SELL 18 11.0 COST AND PERFORMANCE VISIBILITY 18 12.0 CHANGE PROVISIONS 19 12.1 Reserved 19 12.2 Computation of Equitable Adjustment 19 12.3 Obsolescence 19 12.4 Change Absorption (Nonrecurring/Recurring) 19 12.5 Planning Schedule 19 12.6 Total Cost Management 19 12.6.1Boeing Generated Technical and Cost Improvement 20 12.7 Reserved 20 12.8 Critical Manufacturing Reorder Lead-Time 20 12.9 Derivative Aircraft 20 13.0 SPARES AND OTHER PRICING 20 13.1 Spares 20 13.1.1 Spares Support 21 13.1.2 Reclassification or Re-exercises 22 13.1.3 Spare Pricing 22 13.1.3.1 Aircraft on Ground (AOG) and Purchased On Assembly (POA) Requirement 22 13.1.3.2 Seller’s Less Than Lead-time Spare 22 13.2 Expedite of Production Requirements 22 13.3 Tooling 22 13.3.1 Responsible Party 22 13.3.2 Boeing Furnished Tooling 23 13.3.3.1 Title to Tooling 23 13.3.3.2 Use and Disposition of Tooling 23 13.3.3.3 Accountability for Tooling 23 13.3.3.4 Certified Tool Lists 23 13.4 Pricing of Boeing's Supporting Requirements 23 13.5 Pricing of Requirements for Modification or Retrofit 23 13.5.1 Boeing Responsibility or Regulatory Requirement 23 13.5.2 Contract Aftermarket Modification or Retrofit Work Performed by Boeing 23 13.6 Pricing of Similar Products 24 14.0 STATUS REPORTS/REVIEWS 24 14.1 General Reports / Reviews 24 14.2 Diversity Reporting 24 Table of Contents 3 14.3 Program Manager 25 14.4 Certified Tool List 25 14.5 Problem Reports 25 14.6 Reserved 26 15.0 INDUSTRIAL PARTICIPATION 26 15.1 Market Access and Sales Support 26 15.2 Offset Assistance 26 15.3 Credit against Aircraft Sales 27 16.0 BOEING FURNISHED MATERIAL/SUPPLIER BANKED MATERIAL 27 16.1 Boeing Furnished Material 27 17.0 PARTICIPATION 27 17.1 Other Boeing Entities and Licensees 27 17.2 Boeing Subcontractors/Suppliers 27 17.3 Notification of Contract 27 17.4 Notification of Price Reductions 27 18.0 INVENTORY AT CONTRACT COMPLETION 27 19.0 OWNERSHIP OF INTELLECTUAL PROPERTY 28 20.0 ADMINISTRATIVE AGREEMENTS 28 21.0 GUARANTEED WEIGHT REQUIREMENTS 28 22.0 SELLER DATA REQUIREMENTS 28 23.0 DEFERRED PAYMENT 28 24.0 SOFTWARE PROPRIETARY INFORMATION RIGHTS 28 25.0 CONFIGURATION CONTROL 28 26.0 INFRINGEMENT 28 27.0 RAW MATERIAL PROGRAM 29 27.1 Boeing Raw Material Strategy 29 28.0 DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS 29 29.0 INSURANCE 29 29.1 Indemnification Negligence of Seller or subcontractor 29 29.2 Commercial General Liability 29 29.3 Automobile Liability 29 29.4 Workers’ Compensation 29 29.5 Certificates of Insurance 30 29.6 Self-Assumption 30 29.7 Protection of Property 30 Table of Contents 4 30.0 BOEING TECHNICAL / MANUFACTURING ASSISTANCE REGARDING SELLER’S NONPERFORMANCE 30 31.0 INTERNATIONAL CONTRACT PROVISIONS 30 31.1 Packing, Shipping and Transportation Requirements 30 31.2 U. S. Customs Invoice Requirements 30 31.3 Duty Free /Special Tariff Programs / Free Trade Agreements 31 31.4 No Contributions, Fees and Commissions 31 31.5 Gifts, Gift Foods, Promotional Items, Unsolicited Items and Personal Effects 32 32.0 STRATEGIC ALIGNMENT 32 33.0 UNITED STATES CUSTOMS AND BORDER PROTECTION’S CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT) 32 34.0 SAFETY, HEALTH AND ENVIRONMENTAL AFFAIRS 33 34.1 Environmental Management Systems and Health Safety Management Systems 33 34.2 Compliance with Boeing On-Site Requirements 33 34.3 Reserved 34 35.0 Reserved 34 36.0 Reserved 34 37.0 Reserved 34 38.0 Reserved 34 39.0 Reserved 34 40.0 Reserved 34 41.0 Reserved 34 42.0 Reserved 34 43.0 Reserved 34 44.0 Reserved 34 45.0 Reserved 34 47.0 Reserved 34 Table of Contents 5 48.0 Reserved 34 49.0 ELECTRONIC COMMUNICATIONS 34 50.0 RESTRICTIONS ON LOBBYING 35 50.1 Applicability 35 50.2 Certificate 35 50.3 Flow Down 35 Signature Page Attachment 1Work Statement and Pricing Attachment 1AUniquely Military Requirements Attachment 1BComponent Spares Requirements Attachment 2Non-U.S.
